DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23, 31, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a minimum tissue impedance" in lines 2, 4, and 7.  The antecedent basis for this limitation is confusing, since it has been previously recited.  Applicant is encouraged to replace each instance of “at a minimum tissue impedance that is” with -when the minimum tissue impedance is-.
Claim 31 recites the limitation "the impedance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the impedance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that claim 32 has been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17-20 of U.S. Patent No. 10,376,305.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buysse, U.S. 5,827,271 (hereinafter Buysse).
Regarding claims 30, 31, 34, and 35, Buysse discloses (note figs. 1-2) a system comprising an end effector (14) with an energy delivery component; and a control circuit that is necessarily configured in the claimed manner (see lowest plot on fig. 2). 
Regarding claims 32, Buysse discloses (see above) a system that necessarily comprises a sensor capable of measuring the minimum impedance value (col. 4, lines 12-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner, U.S. 2012/0265196 (hereinafter Turner) in view of Yates, U.S. 5,558,671 (hereinafter Yates).
Regarding claims 21-23, Turner discloses (note figs. 69-74; paragraphs 272 and 293) a system comprising an end effector (i.e., jaws) with an energy delivery component; and a control circuit that is necessarily configured to: cause the energy delivery component to apply preliminary power, measure tissue impedance, compare tissue impedance to a plurality of impedance thresholds (as claimed), and set a load curve based on this comparison (as claimed).  However, Turner fails to explicitly disclose a control circuit configured to use minimum impedance for feedback purposes.  Yates teaches (note abstract) a similar system comprising a control circuit configured to use minimum impedance for feedback purposes.  It is well known in the art that any of a variety of parameters (e.g., impedance, minimum impedance) could be used interchangeably for feedback purposes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Turner to comprise a control circuit configured to use minimum impedance for feedback purposes.  This is because this modification would have merely comprised a simple substitution of interchangeable feedback configurations in order to produce a predictable result (see MPEP 2143).    
Regarding claims 24 and 25, Tuner discloses (see above) a system that necessarily meets the claimed limitations. 

Regarding claims 27 and 28, Tuner discloses (see above) a system wherein the control system is configured in the claimed manner (note figs. 82-84).
Regarding claim 29, Tuner discloses (see above) a system wherein the control system is configured in the claimed manner (note paragraph 278).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buysse in view of Turner.
Regarding claim 33, Buysse discloses (see above) a system wherein the energy delivery component transmits RF energy.  However, Buysse fails to explicitly disclose an energy delivery component that transmits ultrasonic energy as well.  Turner teaches a similar system having an energy delivery component that transmits RF and ultrasonic energy (note paragraph 41).  It is well known in the art that the inclusion of an additional power source in this design would result in increased versatility and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Buysse to comprise an energy delivery component that transmits RF and ultrasonic energy, in order to increase versatility and efficiency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794